Citation Nr: 0927547	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-24 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
diabetes mellitus.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hepatitis C.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
arthritis of the left shoulder.

4.  Entitlement to an evaluation in excess of 20 percent for 
service-connected dorso-lumbar spine disability.

5.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 (West 2002) for pneumonia and cardiac 
arrest, as a result of hospitalization or medical or surgical 
treatment by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active duty service from May 1964 to July 
1974.  

In November 2007, the Board of Veterans' Appeals (Board) 
remanded the issues currently on appeal, except for the issue 
of whether new and material evidence had been received to 
reopen a claim for arthritis of the left shoulder, to the 
agency of original jurisdiction (AOJ) for additional 
development.  

For the reasons indicated hereinbelow, the issues on appeal 
are being remanded to the AOJ via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

A review of the claims files reveals that this case was 
remanded by the Board in November 2007 to schedule the 
Veteran for a travel board hearing at the AOJ.  A letter was 
sent by VA to the Veteran at 1421 E. Broad Street in April 
2009 notifying him that he was scheduled to appear at a video 
conference hearing before a member of the Board at 9:00 am on 
Monday, May 12, 2009.  However, the Board notes that a letter 
was received from the Veteran's representative in February 
2009 telling VA that the Veteran had moved to 510 East Broad 
Street.  Moreover, although the Veteran did not attend a 
video conference hearing in May 2009, the Board would note, 
as pointed out in a June 2009 Motion to Reschedule from the 
Veteran's representative, that May 12, 2009 is a Tuesday.  
According to this Motion, the Veteran was requesting to be 
rescheduled for a video conference hearing.  Consequently, 
the Board concludes that another attempt should be made to 
provide the Veteran with a video conference hearing with a 
member of the Board.

Accordingly, this case must be REMANDED to the AOJ for the 
following action:

The AOJ should place the veteran's name 
on the docket for a videoconference 
hearing at the AOJ before a Veterans Law 
Judge.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


